Citation Nr: 0516605	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-09 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for left ankle strain with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June to August 1993 
with the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In September 2002, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing at the 
RO.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

On December 23, 2002, the Board ordered further development 
in this case.  Thereafter, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  The case was remanded in November 2003 and has 
been returned for review.

The veteran's representative in the February 2002 VA Form 646 
points out that the veteran has claimed service connection 
for a bilateral foot disability and a nervous disorder 
secondary to the service-connected bilateral ankle 
disabilities, as well as an increased rating for right ankle 
strain.  This is referred to the RO for appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming an increased rating for a left ankle 
disability.  The veteran's representative points out that the 
veteran has not undergone a VA examination for compensation 
purposes since August 2001.  At the September 2002 personal 
hearing the veteran in essence indicated that her left ankle 
disability increased in severity.  VA outpatient records 
reflect that she continues to complain of left ankle pain.  
The duty to assist may include "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Wilson (Lawrence) v. Derwinski, 2 Vet. App. 
16, 21 (1991); and Parker v. Derwinski, 1 Vet. App. 522, 526 
(1991).  The Board finds that a medical examination is 
desirable for the proper adjudication of his claim.

The representative also notes that the Board requested that 
the RO obtain the veteran's vocational rehabilitation folder 
and to associate it with the claims folder.  The claims 
folder contains an undated request for the veteran's 
vocational rehabilitation folder.  However, the record does 
not indicate whether there was a response or if any follow-up 
action was taken.  Another attempt should be made to obtain 
the veteran's vocational rehabilitation folder. 

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action:

1.  The veteran should be contacted and 
requested to identify all health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated her for 
service-connected left ankle disability 
from 2004 to the present.  She should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
health care providers.

2.  The RO should schedule a VA 
examination to determine the nature and 
severity of the veteran's service-
connected left ankle disability.  Any 
indicated diagnostic study should be 
accomplished.  The examiner should 
provide a comprehensive report.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail; particularly the 
examiner should address the extent of 
functional impairment attributable to any 
reported pain, fatigability, 
incoordination, or weakness.  The factors 
upon which the opinions are based must be 
set forth in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




